DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 3, 5 – 9, 11 – 16 and 18 – 24 are pending in this Office action

Response to Amendments and Arguments
Applicants amendment to the claims is being considered.
In view of applicant’s amendments and comments regarding 35 USC 112, claim rejections under 35 USC 112 have been withdrawn.
Applicant’s arguments, filed January 13, 2021, with respect to the rejections of claims 1 – 3, 5 – 9, 11 – 16 and 18 – 24 under Hansson in view of Kim have been fully considered.
Applicant argues that neither Hansson or Kim describe “processing, by the one or more computing devices, the retrieved content for preview using only the content processing logic, such that the retrieved content is not indexed.” 
Hannson also does not teach the feature of “receiving, by one or more computing devices from a user device, a locator of content, the content associated with the locator not having been previously indexed by a search engine in a search index.” 
Hannson does not describe “receiving,” “a locator of content” or “content associated with the locator not having been previously indexed by a search engine in a search index” in the feature of “receiving, by one or more computing devices from a 
Claim 3 is patentable for at least the reason that Hannson and Kim do not teach the features of “receiving, by the one or more computing devices from the user device, a request to index the content based on the predicted search result “and “indexing, by the one or more computing devices in response to the request, the content using the indexing logic of the search engine to make the content available as search results in response to search queries.”

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in his previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
In accordance with meaning of the term, a database index is a data structure that improves the speed of data retrieval operations on a database table at the cost of additional writes and storage space to maintain the index data structure. Indexes are 
In response to applicant’s argument, Hasson provides in Para [0003], a search system can select one or more resources in response to receiving a search query. The Internet provides access to a wide variety of resources, for example, video files, image files, audio files, or Web pages, including content for particular subjects, book articles, or news articles. A search system can select one or more resources in response to receiving a search query. 
Hansson further provides in Para [0027 and 0038], query suggestions in response to a query suggestion request and providing search results for at least one of the suggestions if a prediction criterion is met. When the prediction criterion is met, search results are provided to a client device associated with the query suggestion request and presented in a search interface. The search results are provided to the client device without receiving a search result request (e.g., without a user selecting one of the query suggestions or causing the client device to send a search request to the search engine). Here, Hasson discloses similar to applicant’s accessing and processing the retrieving content for preview or representation. 
In Hasson, Para [0144 – 0145], if the user highlights suggestion 532b, as indicated by the dashed box 534a, then a preview of the webpage at example1.com is shown in the preview pane 538. Another input, such as an enter key input, causes the search results are shown in the preview pane 538. The user may interact with the search results as described above. If the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result.
Kim discloses in para [0071], the metadata processing section may download metadata on the content retrieved from the content providers, may parse the downloaded metadata, and may obtain an access path (locator) to content which matches a data transfer bandwidth using the parsed metadata and para [0072], the second controller may provide the access path (locator) to the content which matches the data transfer bandwidth, obtained by the metadata processing section, in addition to the content to be provided to the content receiver of the user.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1 – 3, 5 – 9, 11 – 16 and 18 – 24 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. PGPUB No. 2012/0047134 el al issued to et al., (“Hansson”) in view of U.S. PGPUB No. 2014/0379857 issued to Hyo-won Kim (“Kim”). 
 	
As per claim 1, Hansson discloses a method comprising: 
devices from a user device, a content, the content has not been indexed by a search engine in a search index (A search system can select one or more resources in response to receiving a search query. The Internet provides access to a wide variety of resources, for example, video files, image files, audio files, or Web pages, including content for particular subjects, book articles, or news articles. A search system can select one or more resources in response to receiving a search query. Para [0003]); 
accessing content processing logic of a search engine (Search systems can provide search suggestions to users to help users satisfy their informational needs. Some search systems provide query suggestions in the form of a list of query suggestions as the user is typing a query. The user can select one of the query suggestions from the list without having to type the entire query suggestion. A client device typically sends suggestion requests to a search engine with each keystroke, and the search engine provides the query suggestions with prefixes that match the entered characters. Here, users accessing information from the search system in order to help users their needs. Users accessing information without typing a query (logic) to the search engine. See Para [0004]);
processing the retrieved content for preview using the content processing logic, such that the retrieved content is not made available in the search index capable of being produced  as search results in response to search queries (Search systems can provide search suggestions to users to help users satisfy their informational needs. Some search systems provide query suggestions in the form of a list of query suggestions as the user is typing a query. See Para [0004]. By use of an input device, such as an arrow key, the user can highlight one of the suggestions 532, and corresponding content 536 is shown in a preview pane 538 and if the user highlights suggestion 532b, as indicated by the dashed box 534a, then a preview of the webpage at example1.com is shown in the preview pane 538. See Para [0143 – 0144]);
If the user highlights suggestion 532b, as indicated by the dashed box 534a, then a preview of the webpage at example1.com is shown in the preview pane 538. Another input, such as an enter key input, causes the client device to navigate to the previewed web page. Conversely, if the user highlights suggestion 532d, as indicated by the dashed box 534b, then search results are shown in the preview pane 538. The user may interact with the search results as described above. If the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result. See Para [0144 - 0145]; and 
 	transmitting to the user device, the preview of the predicted search result (if the user highlights suggestion 532d, as indicated by the dashed box 534b, then search results are shown in the preview pane 538. The user may interact with the search results as described above. If the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result. (See Para [0145] and see also in Para [0055], the providing and displaying of search results in response to prediction criteria being met in the four time-sequenced representations of the search resource). 
Hansson does not explicitly disclose an access path to content, the content at the access path and retrieving the content at the access path.
Kim discloses an access path to content, the content at the access path and retrieving the content at the access path (Para [0015]: providing content with streaming may further include downloading metadata on the retrieved content from a content provider which provides the retrieved content; parsing the downloaded metadata; obtaining a content access path which matches the data transfer bandwidth using the an access path to content which matches a data transfer bandwidth using the parsed metadata. The second controller 330 may provide the access path to the content which matches the data transfer bandwidth, obtained by the metadata processing section 380, in addition to the content to be provided to the content receiver 100 of the user.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claim invention was made to modify the method/system of Hansson with method of Kim to allow the user to select optimal content, when in the network environment of the user is checked to obtain optimal content information suitable for the network environment. 
In a modified method and system the content providers are caused to provide services of superior image quality through image quality competition.

As per claim 2, Hansson discloses outputting a tool for identifying content, and receiving an access path to content as an input to the tool (Para [0047], the query input field 122 can receive query characters from a user, e.g., keystroke inputs, and provides each input to the search engine 110 in the form of a query suggestion request. In response to the query suggestion request, the query suggestion system 118 identifies and ranks query suggestions according to an order from highest rank to a lowest rank, and provides the client device with the query suggestions 113.  Kim discloses in Para 

As per claims 5, and 12, Hansson discloses creating an isolated environment that is separated from a production environment of the search engine where content are made available as search results in response to search queries and processing the retrieved content in the isolated environment (Para [0027]: providing query suggestions in response to a query suggestion request and providing search results for at least one of the suggestions if a prediction criterion is met. When the prediction criterion is met, search results are provided to a client device associated with the query suggestion request and presented in a search interface. Para [0074]: The second query suggestions QS.sub.ba includes the query suggestion "bank" with the highest probability of being selected by a user. Here, the second search suggestion request, i.e., "ba", can be interpreted as a confirmation that the search results SR.sub.bank are of interest to the user. Accordingly, the search service 304 interprets this as meeting a prediction criterion (i.e., receiving a confirmation of a query for pending search results for that query)).
As per claims 6, 13 and 18, Hansson discloses transmitting the submitting the preview of the predicted search result comprises transmitting the preview of the predicted search result embedded in a mock search query response web page mimicking a query result of the search engine (Para [0145]: if the user highlights search results are shown in the preview pane. The user may interact with the search results as described above. If the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result. (See Para [0145] and in Para [0055], the providing and displaying of search results in response to prediction criteria being met in the four time-sequenced representations of the search resource, Para [0142]: displayed can remain displayed when new search results are received for a new query suggestion. See also, Para [0038]: The client devices receive the search results pages and render the pages for presentation to users. The publisher of the web site hosting the resource receives the request for the resource from the client device and provides the resource to the requesting client device).
As per claims 7, and 14, Hansson discloses “wherein the generating comprises generating a plurality of predicted search results corresponding to respective query environments” [Paras 0009, 0027]. 
As per claim 8, and 15, Hansson further discloses “wherein a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment [i.e., a determination can be made that a timeout occurred and search results: Para 0028], and “a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment” [e. I search result realizes a user: Paras 0007, 0010, 0027].

As per claim 9, in addition to claim 1, Hansson further discloses “A system comprising: a processor; and a memory having stored thereon instructions that, when 
As per claim 16, in addition to claim 1, Hansson further discloses “A method comprising: a preview tool for previewing search results of a search engine” (provide the search result that was previously provided and displayed is relevant to the new query suggestion, Para [0142]).  
As per claim 19 Hansson discloses “wherein the receiving comprises receiving a mock search query response web page mimicking a query result of the search engine, the predicted search result being embedded in the mock search query response web page” [Para  0038]. 
As per claim 20, in addition to claim 1, and 16, Hansson further discloses “wherein the receiving comprises receiving a plurality of predicted search results corresponding to respective query environments” [i.e., rendering the first query suggestions according to an order; and in response to the client device receiving first search results responsive to one of the first query suggestions and being received independent of user selection of a first query suggestion: Par 0009], 
“a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, a second predicted search result of the plurality of predicted search results” [e. I, search results: Para 0003] [i. e., corresponds to a non-mobile query environment [i.e.., network: Par 0033], and 
“the second predicted search result simultaneously” [i.e., the search service 404 is able to process two or more sets of pending search results simultaneously: Para 0075].


As per claim 22, Hansson discloses “wherein the predicted search result comprises a snippet 0f the retrieved content” [Para 0003].

As per claim 23, Hansson discloses “serein the predicted search result [Para 0003] comprises a snippet of the retrieved content” [Para 0003].

As per claim 24, Hansson discloses the content is retrieved directly from URL or from a file without using the searching logic of the search engine (Para [0036]: In response to the search request, the search engine uses the indexed cache to identify resources that are relevant to the queries. The search engine identifies the resources in the form of search results and returns the search results to the client devices in search results page resource. A search result is data generated by the search engine that identifies a resource that satisfies a particular search query, and includes a resource locator for the resource. An example search result can include a web page title, a snippet of text extracted from the web page, and the URL of the web page).





Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s argument for the claims 3 and 11 is persuasive. Therefore, after further review of the claims and applied references Hansson and Kim, it is concludes that  applied prior arts do not fairly disclose “receiving from the user device, a request to index the content based on the predicted search result; and indexing, in response to the request, the content using the indexing logic of the search engine where content are made available as search results in response to search queries.” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 8, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162